           1:18-cv-01402-MMM-JEH # 12                           Page 1 of 14                                                             E-FILED
                                                                                             Thursday, 10 January, 2019 03:51:16 PM
                                                                                                       Clerk, U.S. District Court, ILCD

                                  STANDING ORDER IN CIVIL CASES
                                  REFERRED TO OR PENDING BEFORE
                                     HON. JONATHAN E. HAWLEY,
                                      U.S. MAGISTRATE JUDGE




                                                    Table of Contents

I.      Rule 16 scheduling conference ............................................................................................ 2
II.     Discovery plan ....................................................................................................................... 2
III.    Waiver of the Rule 16 scheduling conference ................................................................... 3
IV.     Failure of counsel to attend a scheduled telephone hearing .......................................... 3
V.      Joint or agreed motions to move deadlines which do not affect the dispositive
        motion deadline .................................................................................................................... 3
VI.     Joint or agreed motions to move a deadline which will affect the dispositive
        motion deadline .................................................................................................................... 4
VII.    Discovery disputes ............................................................................................................... 4
VIII.   Discovery disputes brought to the Court’s attention after the discovery
        deadline has already passed ............................................................................................... 5
IX.     Failure to respond to a motion ............................................................................................ 5
X.      Emergency motions .............................................................................................................. 6
XI.     Courtesy copies and attachments or exhibits ................................................................... 6
XII.    Filing documents under seal and protective orders ........................................................ 6
XIII.   Role of the magistrate judge and consent authority ........................................................ 7
XIV.    Settlement conferences and mediation .............................................................................. 7
XV.     Settled cases ........................................................................................................................... 8
XVI.    Contacting chambers ............................................................................................................ 9




                                                                    1
         1:18-cv-01402-MMM-JEH # 12   Page 2 of 14




   I.       Rule 16 scheduling conference

The Court will set a Rule 16 scheduling conference approximately thirty days
after the answer or other responsive pleading is filed. The conference will
generally be conducted by telephone.

   II.      Discovery plan

The discovery plan shall be filed with the Court at least three calendar days
before the Rule 16 scheduling conference. Although the Court does not require
that this plan be in any particular format, the sample plan set forth in
“Attachment A” is sufficient.

The dispositive motion deadline should generally be no more than one year after
the date of the Rule 16 scheduling conference. If the parties request a dispositive
motion deadline that is more than one year after the date of the Rule 16
scheduling conference, then the parties shall set forth with specificity in the
discovery plan the reasons for the extended schedule.

If the parties do not agree on one or more of the deadlines contained in the
discovery plan, or any other provisions contained therein, a single plan should
set forth each party’s respective deadline(s) or provision(s) and their supporting
arguments. In no case may the parties file separate plans.

The parties should not request dates for the final pretrial conference or trial in
their plan; the Court will select these dates and provide them to the parties at the
Rule 16 scheduling conference.


                                         2
        1:18-cv-01402-MMM-JEH # 12    Page 3 of 14



   III.    Waiver of the Rule 16 scheduling conference

If the parties agree on all matters contained in the discovery plan and all counsel
have previously participated in a Rule 16 scheduling conference in another case
with Judge Hawley, then the parties may waive the Rule 16 scheduling
conference. To do so, the parties shall file simultaneously with the filing of the
discovery plan a “Motion to waive Rule 16 scheduling conference” which
includes statement that 1) the parties agree upon all maters contained within the
discovery plan, 2) all counsel have previously participated in a Rule 16
scheduling conference with Judge Hawley, and 3) they request that the Rule 16
scheduling conference be cancelled.

Where the parties waive a Rule 16 scheduling conference, the Court will provide
the parties with dates for the final pretrial conference, trial date, and any other
deadlines or hearings not contained in the discovery plan in the text order
granting the motion to waive the scheduling conference.

   IV.     Failure of counsel to attend a scheduled telephone hearing

For the convenience of counsel, the Court conducts most hearings by telephone
when possible. Counsel’s failure to appear for a telephone hearing will be treated
as a failure of counsel to appear for an in-person hearing.

If counsel unexpectedly cannot attend a scheduled telephone hearing and cannot
file a motion to move the hearing, then counsel may call Judge Hawley’s
chambers to inform him of same in advance of the hearing. The Court will
attempt to reschedule the hearing in such a circumstance.

Failure to attend a telephone conference call without advance notice to the Court
of unavailability will result in that counsel being required to appear in person for
all future hearings, even if all other counsel appear by telephone.

   V.      Joint or agreed motions to move deadlines which do not affect the
           dispositive motion deadline

Where the parties by agreement wish to move a deadline which does not affect
the dispositive motion deadline, the parties shall do so by filing an agreed or
joint motion which:



                                         3
        1:18-cv-01402-MMM-JEH # 12    Page 4 of 14



   1. Sets forth the deadline the parties seek to move;
   2. Sets forth the new deadline requested; and
   3. States that the request to move the deadline does not affect the dispositive
      motion deadline.

The Court will ordinarily grant such motions by text order and without a hearing
within approximately 24 hours of the filing of said motion.

   VI.     Joint or agreed motions to move a deadline which will affect the
           dispositive motion deadline

Where the parties by agreement wish to move a deadline which will affect the
dispositive motion deadline, the parties should do so by filing an agreed or joint
motion which:

   1. Sets forth the deadline the parties seek to move;
   2. Sets forth the new deadline requested;
   3. States that the request will affect the dispositive motion deadline;
   4. States with specificity the discovery that has been completed prior to the
      filing of the motion;
   5. States with specificity the discovery that needs to be completed; and
   6. States why the parties were unable to meet the deadline originally set by
      the Court.

Parties may not both request to move a deadline which will affect the dispositive
motion deadline and keep the same final pretrial conference and trial settings; if
the Court moves the dispositive motion deadline, it must also move the final
pretrial conference and trial setting.

   VII. Discovery disputes

Before filing a motion related to a discovery dispute, the parties shall follow the
procedure set forth below:

   1. Counsel for the parties shall confer pursuant to Fed. R. Civ. P. 37. Such
      conferral shall occur promptly after counsel becomes aware of the dispute.
      Failure to confer within a reasonable period of time after learning of the
      dispute may be deemed by the Court to constitute a waiver. The Court will
      not consider counsel to have conferred unless counsel have had at least


                                        4
        1:18-cv-01402-MMM-JEH # 12       Page 5 of 14



         one telephone call addressing the dispute, in addition to any written
         exchanges concerning the dispute.
   2.    If counsel cannot resolve the dispute through conferral, then counsel for
         the party first raising the dispute shall file a “Motion for Hearing
         Concerning Discovery Dispute.” The motion must contain a certification
         by counsel that the parties have conferred as required by Fed. R. Civ. P. 37.
         The motion should not contain any argument or the nature of the
         discovery dispute. Any motion which does not certify that the parties have
         conferred prior to the filing of the motion will be stricken for failure to
         comply with this Standing Order.
   3.    When possible, the Court will resolve the dispute during a telephone call
         without written submissions by the parties.
   4.    If, after hearing the positions of the parties concerning the discovery
         dispute, the Court deems it necessary that a written motion and response
         be filed, the Court will give the parties permission to do so and set
         deadlines for said filings.
   5.    The Court will generally set written discovery motions for oral argument
         and rule from the bench after such argument. Where the Court deems a
         written order is necessary, the Court will generally issue such an order
         within two weeks of oral argument on the motion.

The Court will strike any discovery motion filed before the procedure outlined
above has been followed.

   VIII. Discovery disputes brought to the Court’s attention after the
         discovery deadline has already passed

The parties may not raise a discovery dispute with the Court after the relevant
discovery deadline has passed; all discovery disputes must be brought to the
Court’s attention before the relevant discovery deadline passes. Any discovery
disputes raised with the Court after the expiration of the relevant discovery
deadline shall be deemed waived by the Court, even if the parties agreed to
conduct discovery after the relevant discovery deadline has passed.

   IX.      Failure to respond to a motion

Local Rule 7.1(B)(2) provides that a response to a motion must be filed within 14
days after service of the motion. The Rule also provides that if no response is
timely filed, the Court “will presume there is no opposition to the motion and
may rule without further notice to the parties.”
                                           5
        1:18-cv-01402-MMM-JEH # 12      Page 6 of 14




The Court routinely grants motions pursuant to this Rule the day after the
responsive deadline has passed. Motions to reconsider the grant of a motion to
which no response was filed are disfavored by the Court.

   X.      Emergency motions

Where a party files an emergency motion or a motion which seeks a ruling on the
same day as it is filed, counsel filing the motion shall send an email to
hawley@ilcd.uscourts.gov and counsel for all parties in the case alerting same to
the filing of said motion.

   XI.     Courtesy copies and attachments or exhibits

Local Rule 49.7 requires courtesy copies of attachments or exhibits longer than 30
pages. Judge Hawley does not require courtesy copies of any filing and relieves
counsel of compliance with this Rule for cases pending before him.

Counsel should limit attachments and exhibits to matters directly relevant to the
issue before the Court. Counsel shall not attach as exhibits documents already
filed with the Court, such as the complaint, opposing counsel’s motions, etc.
Instead, counsel should simply refer to the docket number of the relevant filing
and the CM/ECF page number.

For scanned documents, counsel should, whenever possible, perform an optical
character recognition (OCR) on the document prior to its filing, thereby making
the document searchable.

   XII.    Filing documents under seal and protective orders

Parties should be mindful that whether a document may be filed under seal must
be balanced with the "[ ] common law right of public access to judicial records."
U.S. v. Corbitt, 879 F.2d 224, 228 (7th Cir. 1989), citing Nixon v. Warner
Communications, Inc., 435 U.S. 589 (1978). The Seventh Circuit has found that
judicial records should be "open to public inspection unless they meet the
definition of trade secrets or other categories of bona fide long-term
confidentiality." Baxter International, Inc. v. Abbott Labs, 297 F.3d 544, 545 (7th Cir.
2002). The Seventh Circuit has noted that “[i]nformation that affects the
disposition of litigation belongs in the public record unless a statute or privilege


                                           6
     1:18-cv-01402-MMM-JEH # 12       Page 7 of 14



justifies nondisclosure.” USA v. Maurice Foster, 564 F.3d 852 (7th Cir.
2009)(emphasis added), citing Baxter International Inc., 297 F.3d at 545-46.

Accordingly, when seeking to file a document under seal, parties shall state with
specificity the legal basis which allows the Court to seal the document. When
possible, parties should seek to seal only those portions of a document which
may properly be sealed by way of redaction.

The parties cannot agree in a protective order to file under seal documents which
otherwise do not meet the legal standards for filing a document under seal. The
Court will strike any provision in a proposed protective order which seeks to
limit the Court’s authority to determine whether a document should be filed
under seal.

   XIII. Role of the magistrate judge and consent authority

In cases referred to Judge Hawley, he will generally decide all non-dispositive
issues until the dispositive motion deadline. Any dispositive motion, or motion
which may have a dispositive effect on all or part of the case, will generally be
un-referred and ruled upon by the presiding district judge without a Report and
Recommendation. Accordingly, Judge Hawley will typically manage all non-
dispositive aspects of a case until the dispositive motion deadline, at which time
the district judge will generally take over all aspects of the case.

The parties can consent to a magistrate judge presiding over the entirety of the
case. In order for the magistrate judge to preside by consent, all parties must
consent thereto, and the form set forth in “Attachment B” must be executed and
filed with the Court.

Counsel for all parties should confer with their clients and each other about
consent to a magistrate judge prior to the Rule 16 scheduling conference,
although the parties may consent at any time.

   XIV. Settlement conferences and mediation

The parties are encouraged to seek a settlement conference or mediation with a
magistrate judge. Where parties request a settlement conference or mediation in
a case referred to Judge Hawley, Judge Hawley will conduct said conference or
mediation. In cases where Judge Hawley presides by consent, a settlement


                                        7
     1:18-cv-01402-MMM-JEH # 12       Page 8 of 14



conference or mediation will be assigned to another magistrate judge in the
Central District of Illinois.

Unless ordered to participate in a settlement conference by the presiding judge,
the Court will conduct a settlement conference or mediation only upon the
agreement of all parties.

When the parties all agree that they would like a settlement conference or
mediation with a magistrate judge, they should file a joint or agreed motion
requesting a settlement conference. The Court will then set a telephone hearing
to set a deadline for submission of confidential pre-settlement statements, if any,
and to select a date for the settlement conference.

Settlement conferences are generally in-person, begin at 10:00 am, and end by
1:00 pm. Each party must have someone present in-person at the settlement
conference with final settlement authority, unless the Court grants an exception
prior to the settlement conference.

   XV.   Settled cases

Pursuant to Local Rule 16.1(C), whenever a party reports a case as settled, the
presiding judge will enter an order dismissing the case without prejudice as
settled, with leave to reopen within 35 days if the settlement is not finalized. The
time to reopen may be extended by order of the presiding judge upon a showing
of good cause.

As an alternative to the procedure set forth in Rule 16.1(C), the parties can file a
notice or stipulation of dismissal. The parties should not file the settlement
agreement with the Court nor seek “approval” of the settlement from the Court,
unless the nature of the action is one that specifically requires approval by the
Court. Likewise, the Court cannot retain jurisdiction to enforce a settlement
agreement unless the case is dismissed without prejudice. The court cannot and
will not retain jurisdiction to enforce a settlement agreement in cases dismissed
with prejudice unless the parties seek a consent decree in compliance with Fed.
R. Civ. P. 65(d).

Prior to filing a notice of dismissal pursuant to Rule 41(a)(1)(A)(i), a joint
stipulation to dismiss pursuant to Rule 41(a)(1)(A)(ii), or a motion to dismiss
pursuant to Rule 41(a)(2) which seeks to dismiss only some of the parties or some
claims, counsel should review Taylor v. Brown, 787 F.3d 851 (7th Cir. 2015). In
                                         8
      1:18-cv-01402-MMM-JEH # 12       Page 9 of 14



Taylor, the Seventh Circuit held that “Rule 41(a) should be limited to dismissal of
an entire action.” Id. at 857 (emphasizing Rule 41(a)'s reference to "an action").
The Seventh Circuit suggests construing a motion to voluntarily dismiss one
claim as a motion to amend the complaint under Rule 15(a)(2). Id. at 858. Leave
to amend under Rule 15(a)(2) will be "freely give[n] . . . when justice so requires."


   XVI. Contacting chambers

It is never appropriate to email chambers or Judge Hawley without prior
permission of the Court or as set forth in this Standing Order. With the
exception of emailing a confidential pre-settlement statement to the Court as part
of a settlement conference set before Judge Hawley, any email communication
between Judge Hawley’s chambers and an attorney must have all parties in the
case as recipients.

Counsel should ordinarily not telephone chambers for any reason. Should an
extraordinary circumstance require a telephone call to chambers, counsel for all
parties should be on the telephone call to chambers when the call is placed. Ex
parte telephone calls to chambers on case-related matters should never occur
except for extraordinary circumstances and it is impossible or impracticable to
have all counsel for all parties on the call. In instances where counsel or their
agents call chambers ex parte absent an extraordinary circumstance, chambers
staff have been instructed to inform the person calling that case related matters
may not be discussed ex parte by telephone. Anything that counsel or their
agents should not say ex parte directly to the judge cannot be said to his chambers
staff.

In the extraordinary circumstance where it is necessary to communicate with
chambers by telephone, those calling chambers should conduct themselves in the
same manner as if they were speaking directly to the judge.

                                                                 It is so ordered.
                           Entered on December 6, 2018

                              s/Jonathan E. Hawley
                           U.S. MAGISTRATE JUDGE



                                         9
       1:18-cv-01402-MMM-JEH # 12            Page 10 of 14
                                      ATTACHMENT A

                                        IN THE
                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                              __________________DIVISION

__________________________,
      Plaintiff(s),

v.                                                  Case No. _______________________

__________________________,
      Defendant(s).

                                          Discovery Plan
        Counsel     for   Plaintiff(s),    ________________________,   and   counsel   for
Defendant(s), _________________________, having met on ____________________
for the purpose of formulating a proposed discovery schedule for consideration by the
Court, hereby submit the following agreed deadlines for the Court’s consideration:
     1. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1):
     2. Amendment of the pleadings:
     3. Joining additional parties:
     4. Close of fact discovery:
     5. Disclosure of Plaintiff’s experts:
     6. Disclosure of Plaintiff’s expert reports:
     7. Plaintiff’s experts deposed by:
     8. Disclosure of Defendant’s experts:
     9. Disclosure of Defendant’s expert reports:
     10. Defendant’s experts deposed by:
     11. Completion of all discovery:
     12. Dispositive motions:


_______________________________, Plaintiff          __________________________, Defendant
BY: ___________________________________             BY: ________________________________
Attorney’s Name, Firm, etc.                         Attorney’s Name, Firm, etc.
                                  ATTACHMENT B
          1:18-cv-01402-MMM-JEH # 12 Page 11 of 14




                               UNITED STATES DISTRICT COURT
Shig Yasunaga                      CENTRAL DISTRICT OF ILLINOIS
CLERK OF COURT
                                           OFFICE OF THE CLERK




                     NOTICE OF RIGHT TO CONSENT TO DISPOSITION OF A
                     CIVIL CASE BY A UNITED STATES MAGISTRATE JUDGE



         In accordance with the provisions of 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, you are
  hereby notified that, upon the consent of all the parties in a civil case, the Court may appoint a
  United States Magistrate Judge of this District, who is specially certified to conduct any or all
  proceedings, including trial of and the entry of a final judgment. A copy of the appropriate
  consent form is attached.

         You should be aware that your decision to consent, or not to consent, to the disposition of
  your case before a United States Magistrate Judge is entirely voluntary and should be
  communicated to the Clerk of the Court. Only if all the parties to the case consent to the
  reference to a Magistrate Judge will either the District Judge or Magistrate Judge to whom the
  case has been assigned be informed of your decision. Neither a District Judge nor a Magistrate
  Judge will attempt to persuade or induce any party to consent to the reference of this case to a
  Magistrate Judge.

         If all parties consent, the form is to be e-signed (s/NAME) by all and e-filed with the
  Court pursuant to guidance in the Court’s Local Rules 11.4(A) or (B). A certificate of service is
  not required to be filed with this document.




  NOTE: The Court has approved s/NAME as an official signature on the Consent Form.
  Copies of the form and the Court’s Local Rules are available at www.ilcd.uscourts.gov.




       Peoria Division          Urbana Division         Springfield Division       Rock Island Division
       100 N.E. Monroe St.      201 S. Vine St.         600 E. Monroe St.          211 19th St.
       Room 309                 Room 218                Room 151                   Room 40
       Peoria, IL 61602         Urbana, IL 61802        Springfield, IL 62701      Rock Island, IL 61201
       309.671.7117             217.373.5830            217.492.4020               309.793.5778
                    1:18-cv-01402-MMM-JEH # 12                               Page 12 of 14
AO 85 (Rev. 07/11 Court) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                          UNITED STATES DISTRICT COURT
                                                                              for the
                                                                 Central District of Illinois

                                                                                   )
                                  Plaintiff                                        )
                                     v.                                            )     Civil Action No.
                                                                                   )
                                Defendant                                          )


                      NOTICE OF AVAILABILITY OF A UNITED STATES MAGISTRATE JUDGE
                                       TO EXERCISE JURISDICTION


         In accordance with the provisions of 28 U.S.C. §636(c), and Fed.R.Civ.P. 73, you are notified that a United States
magistrate judge of this district court is available to conduct any or all proceedings in this case including a jury or nonjury trial,
and to order the entry of a final judgment. Exercise of this jurisdiction by a magistrate judge is, however, permitted only if all
parties voluntarily consent.
        You may, without adverse substantive consequences, withhold your consent, but this will prevent the court’s jurisdiction
from being exercised by a magistrate judge. If any party withholds consent, the identity of the parties consenting or withholding
consent will not be communicated to any magistrate judge or to the district judge to whom the case has been assigned.
         An appeal from a judgment entered by a magistrate judge shall be taken directly to the United States court of appeals for
this judicial circuit in the same manner as an appeal from any other judgment of this district court.


CONSENT TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE
In accordance with provisions of 28 U.S.C. §636(c) and Fed.R.Civ.P. 73, the parties in this case consent to have a United States
magistrate judge conduct any and all proceedings in this case, including the trial, order the entry of a final judgment, and conduct
all post-judgment proceedings.
              Parties’ printed names                                      Signatures of parties or attorneys                       Dates




                                                                       Reference Order

         IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and order
the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                                      District Judge’s signature



                                                                                                       Printed name and title

Note:      Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
           magistrate judge. Do not return this form to a judge.
      1:18-cv-01402-MMM-JEH # 12            Page 13 of 14
TO E-FILE THE CONSENT TO MAGISTRATE JUDGE FORM:

1.    Scan and save the form in pdf format.

2.    Log on to CM/ECF.

3.    Click on Civil on the top left hand corner of the blue toolbar.

4.    Click on Other Filings/Other Documents.

5.    Choose “Proposed Consent to Jurisdiction by Magistrate Judge” from drop down box.
      Click next.

6.    Enter case number. Click next.

7.    Browse for the saved form. Click next.

8.    Case confirmation screen appears. Click next.

9.    Docket text appears. Click next.

10.   NEF appears. Consent has been filed.

11.   Place the original document in your file. (Pursuant to Local Rule 11.4(B)(3) - “The
      filing party must retain the original document until one year after the date that the
      judgment has become final by the conclusion of direct review or the expiration of the
      time for seeking such review has passed.”)
    1:18-cv-01402-MMM-JEH # 12             Page 14 of 14
RULE 11.4   ELECTRONIC SIGNATURES

     (A)    Signatures by Electronic Filers.

            (1)    Use of a log-in and password for electronic filing constitutes and has the
                   same force and effect as the filer’s signature for purposes of Fed. R. Civ.
                   P. 11, the Local Rules of this Court, and any other purpose for which a
                   signature may be required in connection with proceedings in this Court.

            (2)    Electronic filers should sign in the following manner: “s/ Jane Doe.”
                   Documents signed by an attorney must be filed using that attorney’s log-in
                   and password; they may not be filed using a log-in and password
                   belonging to another attorney.

            (3)    Where multiple attorney signatures are required, such as on a joint motion
                   or a stipulation, the filing attorney may enter the “s/” of the other attorneys
                   to reflect their agreement with the contents of the documents.


     (B)    Signatures by Non-Electronic Filers.

            (1)    If an original document requires the signatures[s] of one or more persons
                   not registered for electronic filing (e.g. settlement agreement with a pro se
                   party, or a witness’ affidavit), the filing party or its attorney must initially
                   confirm that the content of the document is acceptable to all persons
                   required to sign the documents. Original signatures of all non-electronic
                   filers must be obtained before the document is filed.

            (2)    The filing party must either redact the original signature[s] and efile the
                   redacted version of the document, or provide the redacted version to the
                   Clerk’s Office for scanning and electronic filing. The filed document must
                   indicate the identity of each non-registered signatory in the form “s/Jane
                   Doe”. A certificate of Service upon all parties and/or counsel of record
                   must be filed with the document.

            (3)    The filing party must retain the original document until one year after the
                   date that the judgment has become final by the conclusion of direct review
                   or the expiration of the time for seeking such review has passed.

            (4)    The electronically filed document as it is maintained on the court’s servers
                   constitutes the official version of that record. The court will not maintain a
                   paper copy of the original document except as otherwise provided in these
                   Rules.

     (C)    Disputes Over Authenticity.

            Any party or non-filing signatory who disputes the authenticity of an
            electronically filed document or the signatures on that document must file an
            objection to the document within 14 days of receiving the notice that the
            document has been filed.
